Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered August 23, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and attempted criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [former (4)]) and attempted criminal possession of a controlled substance in the fifth degree (§§ 110.00, 220.06 [5]). Contrary to the contention of defendant, his waiver of the right to appeal was voluntarily, knowingly, and intelligently entered, and that waiver encompasses defendant’s challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]). The waiver by defendant of the right to appeal also encompasses his contention that County Court erred in denying his request for youthful offender status (see People v Williams, 37 AD3d 1193 [2007]) and, in any event, that contention is without merit (see generally People v Washpun, 41 AD3d 1233 [2007], lv denied 9 NY3d 883 [2007]). Present—Hurlbutt, J.P., Martoche, Smith, Lunn and Peradotto, JJ.